United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
TENNESSEE VALLEY AUTHORITY,
CUMBERLAND FOSSIL PLANT,
Cumberland City, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2036
Issued: May 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated February 4, 2010 which denied his request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.2
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 4, 2010 Office decision and on appeal, appellant
submitted new evidence. However, the Board is precluded from reviewing evidence which was not before the
Office at the time it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence,
together with a written request for reconsideration to the Office, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606.

FACTUAL HISTORY
Appellant, then a 53-year-old assistant unit operator, filed an occupational disease claim
(Form CA-2) on September 10, 2008 alleging that he sustained carpal tunnel syndrome causally
related to factors of his federal employment. He first became aware of the condition and
attributed it to his federal employment on September 23, 1999.
By decision dated December 23, 2008, the Office denied appellant’s claim, finding that
he did not submit sufficient factual and medical evidence to establish that he sustained an injury
in the performance of duty.
On January 12, 2009 appellant requested an oral hearing before an Office hearing
representative. A hearing was held by telephone on June 12, 2009.
By decision dated August 13, 2009, an Office hearing representative found that appellant
did not submit sufficient evidence to establish causal relationship between his claimed carpal
tunnel condition and factors of his federal employment.
On January 27, 2010 appellant requested reconsideration and submitted literature on
neuropathy and diabetic neuropathy, a job description for an assistant unit operator and a ninepage narrative statement.
By decision dated February 4, 2010, the Office denied appellant’s request for
reconsideration of the merits finding that he did not submit new relevant or pertinent evidence,
did not show that the Office erroneously applied or interpreted a point of law, or advanced a
point of law or fact not previously considered by the Office.
LEGAL PRECEDENT
Section 8128(a) of the Act does not entitle a claimant to a review of an Office decision as
a matter of right; it vests the Office with discretionary authority to determine whether it will
review an award for or against compensation.3 The Office, through regulations, has imposed
limitations on the exercise of its discretionary authority under section 8128(a).4
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.5 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her

3

Supra note 1. Under section 8128 of the Act, the Secretary of Labor may review an award for or against
payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
4

Annette Louise, 54 ECAB 783, 789-90 (2003).

5

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

2

application for review within one year of the date of that decision.6 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.7
The Board has held that the submission of evidence or argument which does not address
the particular issue involved does not constitute a basis for reopening a case.8
ANALYSIS
The Board finds that appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by the Office; and he has not submitted relevant and pertinent new evidence not
previously considered by the Office.
In support of his January 27, 2010 reconsideration request, appellant submitted a ninepage narrative statement. The Board notes that submission of this statement did not require
reopening his case for merit review. The Office denied appellant’s claim based on the lack of
supportive medical evidence and, thus, the underlying issue is medical in nature. The Board
finds that his narrative statement is irrelevant to the issue of whether he sustained an injury in the
performance of duty causally related to factors of his federal employment. Therefore, it is not
sufficient to require the Office to reopen appellant’s claim for consideration of the merits.
Appellant submitted a description of his job and literature on neuropathy and diabetic
neuropathy. As noted, the issue on which his claim was denied was premised on the causal
relationship between his claimed carpal tunnel syndrome to factors of his federal employment.
The job description and medical literature do not constitute relevant or pertinent new evidence as
they are irrelevant to the issue of causal relationship and are not based on a physician’s medical
opinion from a complete and accurate medical history of appellant.
Because appellant did not meet any of the criteria to warrant a reopening of the case for
further merit review, the Board finds that the Office properly declined to reopen the case.
CONCLUSION
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by the Office, or evidence or argument which
shows that the Office erroneously applied or interpreted a specific point of law. Therefore, the
Office properly refused to reopen his claim for further consideration of the merits of his claim
under 5 U.S.C. § 8128.

6

20 C.F.R § 10.607(a).

7

Id. at § 10.608(b).

8

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

